Case 5:20-cv-01598-DOC-KK Document 31 Filed 03/08/21 Page 1 of 15 Page ID #:167




    1

    2

    3

    4

    5

    6

    7                           UNITED STATES DISTRICT COURT

    8          CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
    9
   10   STATE FARM GENERAL                       )    Case No.: 5:20-cv-01598 DOC(KKx)
   11
        INSURANCE COMPANY                        )    Assigned to: Hon. David O. Carter
                                                 )    Courtroom: 9D
   12                  Plaintiff,                )
   13
                                                 )    Magistrate Judge: Hon. Kenly Kiya
         vs.                                     )    Kato
   14                                            )    Location: Riverside, Third Floor
   15
        SAMSUNG ELECTRONICS                      )    Courtroom: 3 or 4
        AMERICA, INC., BEST BUY                  )
   16   STORES, L.P.; and DOES 1 - 20,           )    STIPULATED PROTECTIVE
                                                      ORDER
   17
        Inclusive,                               )
                                                 )    Complaint Filed:           6-30-2020
   18                  Defendants.               )    Complaint Removed:         8-10-2020
   19                                            )    Trial:                     9-21-2021
                                                 )    Final Pretrial Conference: 9-13-2021
   20                                            )
   21                                            )

   22   1.     PURPOSES AND LIMITATIONS
   23          Defendants believe discovery in this action is likely to involve the
   24   production and discovery of confidential, proprietary, and/or private information
   25   for which Defendants believe special protection from public disclosure and from
   26   use for any purpose other than prosecuting and defending this litigation, may be
   27   warranted. Therefore, Plaintiff is agreeable to cooperate with Defendant to submit
   28   a proposed Stipulated Protective Order to the Court in an effort to alleviate
                                                  1
                                     STIPULATED PROTECTIVE ORDER
        250861095v.2
Case 5:20-cv-01598-DOC-KK Document 31 Filed 03/08/21 Page 2 of 15 Page ID #:168




    1   Defendants concerns and to facilitate discovery.
    2          The parties acknowledge, agree, and stipulate, this Protective Order does
    3   not apply to the Court or Court personnel who are subject only to the Court's
    4   internal procedures for handling material filed or lodged, including material filed
    5   or lodged under seal, and does not govern the use of material marked as
    6   Confidential Material at trial. In addition, the parties acknowledge, agree and
    7   stipulate, this Protective Order does not in any way authorize or encourage a party
    8   to disobey a lawful Court Order and/or subpoena in another action.
    9          The parties hereby stipulate and petition the Court to enter the following
   10   Stipulated Protective Order. The parties acknowledge that this Order does not
   11   confer blanket protection to all disclosures or responses to discovery, and the
   12   protection it affords from public disclosure and use, extends only to the limited
   13   information or items entitled to confidential treatment under the law. The parties
   14   further acknowledge, as set forth in Section 13.3, below, that this Stipulated
   15   Protective Order does not entitle a party to file confidential information under seal,
   16   and acknowledge Civil Local Rule 79-5 and other Rules and Orders of this Court,
   17   sets forth the mandatory procedures and standards applied when a party seeks
   18   permission from the Court to file material under seal.
   19   2.     GOOD CAUSE STATEMENT
   20          Defendants believe this action is likely to involve trade secrets, customer
   21   and pricing lists and other valuable research, development, commercial, financial,
   22   technical and/or proprietary information for which special protection from public
   23   disclosure and from use for any purpose other than in this action is warranted.
   24   Such confidential and proprietary materials and information consist of, among
   25   other things, confidential business or financial information, information regarding
   26   confidential business practices, or other confidential research, development, or
   27   commercial information (including information implicating privacy rights of third
   28   parties), information otherwise generally unavailable to the public, or which may
                                                    2
                                       STIPULATED PROTECTIVE ORDER
        250861095v.2
Case 5:20-cv-01598-DOC-KK Document 31 Filed 03/08/21 Page 3 of 15 Page ID #:169




    1   be privileged or otherwise protected from disclosure under state or federal statutes,
    2   court rules, case decisions, or common law. Accordingly, to expedite the flow of
    3   information, to facilitate the prompt resolution of disputes over confidentiality of
    4   discovery materials, to adequately protect information a party believes the party
    5   is entitled to keep confidential, and to ensure the parties are permitted to
    6   reasonable, ecessary use of such material in preparation for trial, to address
    7   handling of confidential material at the end of the litigation, Defendants believe a
    8   protective order is justified in this matter. It is the intent of the parties information
    9   will not be designated as confidential for tactical reasons and such designation
   10   will be made only upon a good faith belief the material has been and will be
   11   maintained in a confidential, non-public manner, and good cause why the
   12   information should not be part of the public record in this case.
   13   3.     DEFINITIONS
   14          3.1     Action: this pending federal lawsuit, Case No.: 5:20-cv-01598
   15   DOC(KKx).
   16          3.2     Challenging Party: a Party or Non-Party that challenges the
   17   designation of information or items under this Order.
   18          3.3 “CONFIDENTIAL” Information or Items: information, regardless of
   19   how it is generated, stored or maintained, or tangible things that qualify for
   20   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
   21   Sections 1 and 2.
   22          3.4     Counsel: counsel of record and house counsel and their support staff.
   23          3.5     Designating Party: a Party or Non-Party that designates information
   24   or items it produces in disclosures or in responses to discovery as
   25   “CONFIDENTIAL.”
   26          3.6     Disclosure or Discovery Material: all items or information,
   27   regardless of the medium or manner in which it is generated, stored, or maintained,
   28   including, among other things, testimony, transcripts, and tangible things, that are
                                                     3
                                        STIPULATED PROTECTIVE ORDER
        250861095v.2
Case 5:20-cv-01598-DOC-KK Document 31 Filed 03/08/21 Page 4 of 15 Page ID #:170




    1   produced or generated in disclosures or responses to discovery in this matter.
    2          3.7     Expert: a person with specialized knowledge or experience in a
    3   matter pertinent to the litigation who has been retained by a Party or its counsel to
    4   serve as an expert witness or as a consultant in this Action.
    5          3.8     House Counsel: attorneys who are employees of a party to this
    6   Action. House counsel does not include counsel of record or any other outside
    7   counsel.
    8          3.9     Non-Party: any natural person, partnership, corporation, association,
    9   or other legal entity not named as a Party to this action.
   10          3.10 Counsel of Record: attorneys of record in this case who are not
   11   employees of a party to this Action but are retained to represent or advise a party
   12   to this Action and have appeared in this Action on behalf of a party or are affiliated
   13   with a law firm which has appeared on behalf of a party, including counsel of
   14   record's support staff.
   15          3.11 Party: any party to this Action, including all of its officers, directors,
   16   employees, consultants, retained experts, and Outside Counsel of Record and their
   17   support staffs
   18          3.12 Producing Party: a Party or Non-Party that produces Disclosure or
   19   Discovery Material in this Action.
   20          3.13 Professional Vendors: persons or entities that provide litigation
   21   support services, e.g., photocopying, videotaping, translating, preparing exhibits
   22   or demonstrations, and organizing, storing, or retrieving data in any form or
   23   medium, and their employees and subcontractors.
   24          3.14 Protected Material: any Disclosure or Discovery Material that is
   25   designated as “CONFIDENTIAL.”
   26          3.15 Receiving Party: a Party that receives Disclosure or Discovery
   27   Material from a Producing Party.
   28   \\
                                                    4
                                       STIPULATED PROTECTIVE ORDER
        250861095v.2
Case 5:20-cv-01598-DOC-KK Document 31 Filed 03/08/21 Page 5 of 15 Page ID #:171




    1   4.     SCOPE
    2          The protections conferred by this Stipulation and Order cover not only
    3   Protected Material, as defined above, but also (1) any information copied or
    4   extracted from Protected Material; (2) all copies, excerpts, summaries, or
    5   compilations of Protected Material; and (3) any testimony, conversations, or
    6   presentations by Parties or their Counsel that might reveal Protected Material.
    7          Any use of Protected Material at trial shall be governed by the orders of the
    8   trial judge. This Order does not govern the use of Protected Material at trial.
    9   5.     DURATION
   10          Even after final disposition of this litigation, the confidentiality obligations
   11   imposed by this Order shall remain in effect until a Designating Party agrees
   12   otherwise in writing or a court order otherwise directs. Final disposition shall be
   13   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
   14   with or without prejudice; and (2) final judgment herein after the completion and
   15   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
   16   including the time limits for filing any motions or applications for extension of
   17   time pursuant to applicable law.
   18   6.     DESIGNATING PROTECTED MATERIAL
   19          6.1     Exercise of restraint and Care in Designating Material for Protection.
   20   Each Party or Non-Party that designates information or items for protection under
   21   this Order must take care to limit any such designation to specific material that
   22   qualifies under the appropriate standards. The Designating Party must designate
   23   for protection only those portions of material, documents, items, or oral or written
   24   communications qualified for which protection and not unjustifiably designate
   25   material as Confidential within the scope of this Order.
   26          Mass,     indiscriminate,   or   routinized    designations   are   prohibited.
   27   Designations that are shown to be clearly unjustified or made for an improper
   28   purpose, such as to unnecessarily encumber the case development process or to
                                                     5
                                        STIPULATED PROTECTIVE ORDER
        250861095v.2
Case 5:20-cv-01598-DOC-KK Document 31 Filed 03/08/21 Page 6 of 15 Page ID #:172




    1   impose unnecessary expenses and burdens on other parties, may subject the
    2   Designating Party to sanctions.
    3          If it comes to a Designating Party’s attention that information or items that
    4   have been designated for protection, but do not qualify for protection, the
    5   Designating Party shall promptly notify all Parties it is withdrawing the
    6   designation as Confidential.
    7          6.2     Manner and Timing of Designations. Except as otherwise provided
    8   in this Order, including section 6.2(a) below, or as otherwise stipulated or ordered,
    9   Disclosure or Discovery Material qualified for protection under this Order shall
   10   be clearly so designated before the material is disclosed or produced.
   11          Designation in conformity with this Order requires:
   12          (a) for information in documentary form, including paper or electronic
   13   documents, but excluding transcripts of depositions or other pretrial or trial
   14   proceedings, the Producing Party shall affix at a minimum, the legend
   15   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL”) to each page which
   16   contains protected material. If only a portion or portions of the material on a page
   17   qualifies for protection, the Producing Party shall clearly identify the protected
   18   portion(s), by making appropriate, clear marking in the margins.
   19          A Party or Non-Party who makes original documents or materials available
   20   for inspection need not designate those documents or materials for protection until
   21   after the inspecting Party has indicated which documents or materials it wants
   22   copied and produced. During inspection and before the designation, all of the
   23   material made available for inspection and deemed “CONFIDENTIAL” shall be
   24   identified by designating party. After the inspecting Party has identified the
   25   documents or materials it wants made available for copying and production, the
   26   Producing Party must determine which documents, or portions thereof, it believes
   27   qualify for protection under this Order. The foregoing procedure does not apply
   28   to or include documents or materials protected from disclosure by privilege,
                                                    6
                                       STIPULATED PROTECTIVE ORDER
        250861095v.2
Case 5:20-cv-01598-DOC-KK Document 31 Filed 03/08/21 Page 7 of 15 Page ID #:173




    1   including but not limited to, the attorney client privilege or work product doctrine.
    2          Before producing documents or materials a party deems Confidential, the
    3   Producing Party shall affix the “CONFIDENTIAL" legend or term, to each page
    4   which contains Protected Material. If only a portion or portions of the material on
    5   a page qualifies for protection, the Producing Party has the burden, responsibility
    6   and duty to clearly identify only those portions protected and identify those
    7   portions in the margin.
    8          (b)     for testimony given in deposition, the Designating Party shall
    9   identify the Disclosure or Discovery Material on the record, before the close of
   10   the deposition, the Party believes is protected testimony.
   11          (c)     for information produced in some form other than documents or other
   12   tangible material, the Producing Party shall affix in a prominent place, on the
   13   exterior of the item, including any and all containers, the mark or legend
   14   “CONFIDENTIAL.” If only a portion or portions of the information warrants
   15   protection, the Producing Party shall identify the portion or potions protected.
   16          6.3     Inadvertent Failures to Designate.       Any inadvertent failure to
   17   promptly designate qualified information or items as Confidential does not waive
   18   the Designating Party’s right to secure protection under this Order for protected
   19   material. Upon timely identification, designation and Notice from the Designating
   20   Party, the Receiving Party or persons must make reasonable efforts to assure the
   21   material now designated, is handled in accordance with the provisions of this
   22   Order.
   23   7.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
   24          7.1 Timing of Challenges. Any Party or Non-Party may challenge a
   25   designation of confidentiality at any time consistent with the Court’s Scheduling
   26   Order.
   27          7.2 Meet and Confer. The Challenging Party shall initiate the dispute
   28   resolution process under Local Rule 37.1 et seq., and all applicable Rules and
                                                    7
                                       STIPULATED PROTECTIVE ORDER
        250861095v.2
Case 5:20-cv-01598-DOC-KK Document 31 Filed 03/08/21 Page 8 of 15 Page ID #:174




    1   Orders.
    2          7.3     The burden of persuasion in any challenge proceeding shall be on the
    3   Designating Party. Frivolous challenges, and those made for an improper purpose
    4   including to harass or impose unnecessary expenses and burdens on other parties,
    5   may subject the Challenging Party to sanctions. Unless the Designating Party has
    6   waived or withdrawn the confidentiality designation, all parties shall continue to
    7   handle the material in question with the level of protection to which it is entitled
    8   under the Producing Party’s designation until the Court issues decision on the
    9   challenge by conference and/or Court Order.
   10   8.     ACCESS TO AND USE OF PROTECTED MATERIAL
   11          8.1     Basic Principles. A Receiving Party may use Protected Material is
   12   disclosed or produced by another Party or by a Non-Party in connection with this
   13   Action only for purposes of this case, including but not limited to prosecuting,
   14   defending, and/or attempting to settle this Action. Protected Material may be
   15   disclosed only to the categories of persons and under the conditions described in
   16   this Order. When the Action has been terminated, a Receiving Party must comply
   17   with the provisions of section 13 below (FINAL DISPOSITION).
   18          Protected Material must be stored and maintained by a Receiving Party at a
   19   location and in a secure manner which ensuring access is limited to the persons
   20   authorized under this Order.
   21          8.2 Disclosure of “CONFIDENTIAL” Information or Items.               Unless
   22   otherwise ordered by the Court or permitted in writing by the Designating Party,
   23   a Receiving Party may disclose information, documents, materials or things
   24   designated “CONFIDENTIAL” only to:
   25          (a)     the Receiving Party’s counsel and staff;
   26          (b)     the officers, directors, and employees, including house counsel of
   27   Receiving Party to whom disclosure is reasonably necessary for this Action;
   28          (c)     Experts of the Receiving Party in this Action to whom disclosure is
                                                    8
                                       STIPULATED PROTECTIVE ORDER
        250861095v.2
Case 5:20-cv-01598-DOC-KK Document 31 Filed 03/08/21 Page 9 of 15 Page ID #:175




    1   reasonably necessary for this Action and who have been informed of and/or signed
    2   the “Acknowledgment and Agreement to Be Bound” attached hereto as Exhibit
    3   A;
    4          (d)     the court and its personnel;
    5          (e)     court reporters and their staff;
    6          (f)     agents of counsel of record including professional jury or trial
    7   consultants, mock jurors, and vendors to whom disclosure is reasonably necessary
    8   for this Action and who have been informed of and/or signed the Exhibit A;
    9          (g)     the author or recipient of a document containing the information or a
   10   custodian of that document or documents and/or data who otherwise already
   11   possessed or knew the information;
   12          (h)     witnesses, and attorneys for witnesses, including deponents, in the
   13   Action to whom disclosure is reasonably necessary provided: (1) the deposing
   14   party requests and the witness signs the form attached as Exhibit A; and (2) the
   15   witnesses and attorneys for the witnesses, will not be permitted to retain copies of
   16   any confidential information unless the witness or attorney sign Exhibit A, or are
   17   permitted by Court Order. Pages of transcribed deposition testimony or exhibits
   18   to depositions which include Protected Material may be separately bound by the
   19   court reporter and available only to those permitted under this Stipulated
   20   Protective Order; and
   21          (i)     any mediator or settlement officer and their personnel mutually
   22   agreed upon by all parties engaged in settlement discussions.
   23   9.     PROTECTED            MATERIAL          SUBPOENAED        OR     ORDERED
   24          PRODUCED IN OTHER LITIGATION
   25          If a Party is served with a subpoena or a court order issued in another case
   26   or proceeding, and disclosure of Confidential material is sought and/or compelled,
   27   the Party served must:
   28          (a)     promptly notify, in writing, all parties to this Action including the
                                                      9
                                        STIPULATED PROTECTIVE ORDER
        250861095v.2
Case 5:20-cv-01598-DOC-KK Document 31 Filed 03/08/21 Page 10 of 15 Page ID #:176




    1   Designating Party. The written notice shall include a copy of the subpoena or
    2   Court Order;
    3          (b)     promptly notify, in writing, the party who caused the subpoena or
    4   order to be issued, that some or all of the material sought by the subpoena or Order,
    5   is subject to this Protective Order, and include a copy of this Stipulated Protective
    6   Order; and
    7          (c)     cooperate in all reasonable efforts and procedures sought by
    8   Designating Party related to the subpoena, Order and this Stipulated Order.
    9   If the Designating Party timely objects to the subpoena or timely seeks a
   10   protective order, the Party served with the subpoena or Court Order agrees to not
   11   produce any information designated in this action as “CONFIDENTIAL” before
   12   a determination by the Court from which the subpoena or Order was issued, unless
   13   the Party has obtained the written permission of Designating Party.              The
   14   Designating Party shall bear the burden and expense of seeking protection of the
   15   Court of its Confidential material, and nothing in this Stipulated Protective Order
   16   is intended to be, and shall not be, construed as authorizing or encouraging a
   17   Receiving Party in this Action to disobey any laws or Court Order.
   18   10.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
   19          PRODUCED IN THIS LITIGATION
   20          (a)     The terms of this Order are applicable to information produced by a
   21   Non-Party in this Action reasonably designated as “CONFIDENTIAL.”
   22   Information produced by Non-Parties in connection with this litigation is
   23   protected by the procedures and remedies provided within this Order. Nothing in
   24   this Stipulated Protective order is intended to be, and shall not be, construed to
   25   prohibit a Non-Party from seeking additional protection.
   26          (b)     If a Party is required, by a valid discovery request, to produce a Non-
   27   Party’s confidential information in its possession, and the Party is subject to an
   28   agreement with a Party or Non-Party to not produce the Party or Non-Party’s
                                                    10
                                        STIPULATED PROTECTIVE ORDER
        250861095v.2
Case 5:20-cv-01598-DOC-KK Document 31 Filed 03/08/21 Page 11 of 15 Page ID #:177




    1   confidential information, the responding Party shall:
    2          (1)     promptly notify, in writing, the Party, Requesting Party and Non-
    3   Party some or all of the information requested is subject to this Stipulated
    4   Protective Order;
    5          (2)     promptly provide the Party, Requesting Party and Non-Party with a
    6   copy of this Stipulated Protective Order, the relevant discovery request(s), and a
    7   reasonably specific description of the information requested; and
    8          (3)     make the information requested available for inspection by the Non-
    9   Party, except for information marked "Confidential". Upon written agreement of
   10   the Party, Requesting Party and Non-Party, information marked "Confidential"
   11   may be disclosed.
   12          (c)     If a Non-Party does not to seek a protective order from this Court
   13   within 14 days of receiving the above-described Notice and accompanying
   14   information, the information marked Confidential may be produced, subject to the
   15   terms of the Stipulated Protective Order.        If the Non-Party timely seeks a
   16   protective order, the Receiving Party shall not produce any information in its
   17   possession or control which is subject to this Subject Protective Order without
   18   Court Order authorizing disclosure. The Non-Party shall bear the burden and all
   19   costs to seek a Court Order permitting the release of the information sought which
   20   is marked Confidential, unless otherwise ordered or authorized by statute.
   21   11.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   22          If a Receiving Party is aware and/or is notified it has disclosed Protected
   23   Material by inadvertence or otherwise, to any person not authorized under this
   24   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
   25   writing the Designating Party of the unauthorized disclosures, (b) use its best
   26   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
   27   person or persons to whom unauthorized disclosures were made of all the terms
   28   of this Order, and (d) request such person or persons to execute Exhibit A.
                                                   11
                                       STIPULATED PROTECTIVE ORDER
        250861095v.2
Case 5:20-cv-01598-DOC-KK Document 31 Filed 03/08/21 Page 12 of 15 Page ID #:178




    1   12.    INADVERTENT            PRODUCTION             OF      PRIVILEGED         OR
    2          OTHERWISE PROTECTED MATERIAL
    3          When Notice is given to any Party, including Requesting and Receiving
    4   Parties, that protected material has been produced, all Parties, including
    5   Requesting and Receiving Parties, are subject to the obligations and procedures
    6   set forth in this Stipulated Protective Order, all Orders of this Court, the Federal
    7   Rule of Civil Procedure 26(b)(5)(B) and statutes. This provision is not intended
    8   to modify any procedure which may be established in an e-discovery order which
    9   provides for production without prior privilege review. Pursuant to Federal Rule
   10   of Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect
   11   of disclosure of a communication or information covered by the attorney-client
   12   privilege or work product protection, the parties may incorporate their agreement
   13   in the stipulated protective Order submitted to the Court.
   14   13.    MISCELLANEOUS
   15          13.1 Right to Further Relief. Nothing in this Order prohibits the right of
   16   any person to seek modification of this Oder from the Court.
   17          13.2    Right to Assert Other Objections. By stipulating to the entry of this
   18   Protective Order no Party waives any right it otherwise has to object to disclosing
   19   or producing information or items on a basis not addressed in this Stipulated
   20   Protective Order. Similarly, no Party waives any objection to the use of material
   21   subject to this Order, as evidence.
   22          13.3 Filing Protected Material. A Party that seeks to file under seal any
   23   Protected Material must comply with all applicable Orders, procedures and
   24   statutes, including Civil Local Rule 79-5. Protected Material may only be filed
   25   under seal pursuant to a Court Order authorizing the sealing of the specific
   26   Protected Material at issue. If a Party's request to file Protected Material under
   27   seal is denied by the court, then the Receiving Party may file the information in
   28   the public record unless otherwise instructed by the Court.
                                                   12
                                       STIPULATED PROTECTIVE ORDER
        250861095v.2
Case 5:20-cv-01598-DOC-KK Document 31 Filed 03/08/21 Page 13 of 15 Page ID #:179




    1   14.    FINAL DISPOSITION
    2          After the final disposition of this Action, as defined in paragraph 4, within
    3   60 days of a written request by the Designating Party, each Receiving Party and
    4   person subject to this Order, must return all Protected Material to the Producing
    5   Party or destroy such material. As used in this subdivision, “all Protected
    6   Material” includes all copies, abstracts, compilations, summaries, and any other
    7   format reproducing or capturing any of the Protected Material. Whether the
    8   Protected Material is returned or destroyed, the Receiving Party must submit a
    9   written notice certifying to the Producing Party and, if not the same person or
   10   entity, to the Designating Party, within 60 days that (1) affirms all the Protected
   11   Material was returned or destroyed, and (2) affirms no confidential information or
   12   material has been retained including no copies, abstracts, compilations, summaries
   13   or any other format reproducing or capturing any of the Protected Material.
   14   Notwithstanding this provision, Counsel are entitled to retain an archival copy of
   15   all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
   16   memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
   17   \\
   18   \\
   19   \\
   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                  13
                                      STIPULATED PROTECTIVE ORDER
        250861095v.2
Case 5:20-cv-01598-DOC-KK Document 31 Filed 03/08/21 Page 14 of 15 Page ID #:180




    1   work product, and consultant and expert work product, even if such materials
    2   contain Protected Material. Any such archival copies that contain or constitute
    3   Protected Material remain subject to this Protective Order as set forth in Section
    4   5 entitled, DURATION.
    5          Any violation of this Order may be punished by any and all available remedies
    6   including, without limitation, contempt proceedings and/or monetary sanctions.
    7          SO STIPULATED BY AND THROUGH COUNSEL OF RECORD IN
    8   THIS ACTION.
    9
        Dated: March 5, 2021                   WILSON, ELSER, MOSKOWITZ,
   10                                           EDELMAN & DICKER LLP

   11                                         By: /s/Valeria Granata
                                                 B. Otis Felder
   12                                            Valeria Granata
                                                 Attorneys for Defendant SAMSUNG
   13
                                                 ELECTRONICS AMERICA, INC. and
   14                                            BEST BUY STORES, L.P
   15
        Dated: March 4, 2021            WATKINS & LETOFSKY, LLP
   16

   17                                         By: /S/ Kari Probst_____________________
                                                Brian S. Letofsky, Esq.
   18                                           Kari L. Probst, Esq
   19                                           Attorneys for Plaintiff STATE FARM
                                                GENERAL INSURANCE COMPANY
   20

   21

   22   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   23

   24

   25   Dated: March 8, 2021
                                        HON. KENLY KIYA KATO
   26                                   UNITED STATES MAGISTRATE JUDGE
   27

   28

                                                  14
                                      STIPULATED PROTECTIVE ORDER
        250861095v.2
Case 5:20-cv-01598-DOC-KK Document 31 Filed 03/08/21 Page 15 of 15 Page ID #:181




    1

    2                                       EXHIBIT A
    3             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    4   I, _____________________________ [print or type full name], of
    5   _________________ [print or type full address], declare under penalty of perjury
    6   that I have read in its entirety and understand the Stipulated Protective Order that
    7   was issued by the United States District Court for the Central District of California
    8   on [date] in the case of State Farm General Insurance Company v. Samsung
    9   Electronics America, Inc., Case No.: 5:20-cv-01598 DOC(KKx). I agree to
   10   comply with and to be bound by all the terms of this Stipulated Protective Order,
   11   and I understand and acknowledge that failure to so comply could expose me to
   12   sanctions and contempt. I promise I will not disclose in any manner any
   13   information or item subject to this Stipulated Protective Order to any person or
   14   entity except in strict compliance with the provisions of this Order. I further agree
   15   to submit to the jurisdiction of the United States District Court for the Central
   16   District of California for the purpose of enforcing the terms of this Stipulated
   17   Protective Order, even if such enforcement proceedings occur after termination of
   18   this action. I hereby appoint myself and/or __________________________ [print
   19   or type full name] of _______________________________________ [print or
   20   type full address and telephone number] as my California agent for service of
   21   process in connection with this action or any proceedings related to enforcement of
   22   this Stipulated Protective Order.
   23   Date: ______________________________________
   24   City and State where sworn and signed: _________________________________
   25   Printed name: _______________________________
   26   Signature: __________________________________
   27

   28

                                                  15
                                      STIPULATED PROTECTIVE ORDER
        250861095v.2
